Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Harish Ruchandani on 04/28/2021.
	The application has been amended as follows:

(Currently Amended)	A method comprising: 
 	identifying a first user and a third user participating in an augment reality (AR) meeting space from a first location, wherein the AR meeting space comprises at least one digital canvas corresponding to a first wall in the first location, wherein the at least one digital canvas includes a display of a plurality of digital objects in the AR meeting space; 
	identifying a second user participating in the AR meeting space from a second location, wherein the second location includes a second wall that is a different shape or size from the first wall, and wherein the second location includes a small viewing space relative to the first location;

	configuring an interface for the second user of the AR meeting space based on the selected room configuration, wherein a size or shape of the digital canvas in the second location is adjusted based on the selected room configuration and the interface is configured to fit within the small viewing space of the second location, wherein one or more avatars in the AR meeting space as displayed in the second location are smaller in size than the one or more avatars in the AR meeting space as displayed in the first location, wherein at least one of the plurality of digital objects is not visible in the interface for the second user, and wherein the interface for the second user displays a scroll icon that is configured to make visible the at least one of the plurality of digital objects that is not visible; 
determining that the first user and the third user are physically located in various positions around a physical table in the first location;
determining an open space at the physical table in the first location; and 
displaying a digital avatar of the second user displayed in the open space at the physical table at the first location.

(Currently Amended)	The method of claim 1, wherein the selection corresponds to the first location, and wherein the configuring comprises adjusting the at least one digital canvas in the AR meeting space for the second user, wherein the at least one digital canvas in the AR meeting space for the first user remains the same size.   

(Currently Amended)	The method of claim 1, 

(Cancelled).

(Currently Amended)	The method of claim [[4]] 1, wherein the configuring comprises: 
	adjusting a size [[and]] or position of one or more of the plurality of digital objects based on the size or shape of the digital canvas in the second location 

(Original)	The method of claim 1, wherein the AR meeting space for the first user includes a holographic representation of the second user aligned with the digital canvas based on an alignment with the second wall at the first location, and wherein the AR meeting space for the second user includes a holographic representation of the first user aligned with the digital canvas based on an alignment with the first wall at the second location.

(Original)	The method of claim 6, wherein the holographic representation of at least the first user tracks and displays eye and finger movements of the first user. 

(Currently Amended)	The method of claim 1, further comprising: 

	  configuring the at least one digital canvas in the AR meeting space for both the first user and the second user based on the subsequent room selection, wherein at least one of the size or shape of the digital canvas is adjusted based on subsequent room selection.

(Currently Amended)	A system comprising:
a memory; and
at least one processor coupled to the memory and configured to execute instructions that cause the at least one processor to: 
 	identify a first user and a third user participating in an augment reality (AR) meeting space from a first location, wherein the AR meeting space comprises at least one digital canvas corresponding to a first wall in the first location, wherein the at least one digital canvas includes a display of a plurality of digital objects in the AR meeting space; 
	identify a second user participating in the AR meeting space from a second location, wherein the second location includes a second wall that is a different shape or size from the first wall, and wherein the second location includes a small viewing space relative to the first location;
	receive a selection of a room configuration for the AR meeting space based on the first location; 
in the second location is adjusted based on the selected room configuration and the interface is configured to fit within the small viewing space of the second location, wherein one or more avatars in the AR meeting space as displayed in the second location are smaller in size than the one or more avatars in the AR meeting space as displayed in the first location, wherein at least one of the plurality of digital objects is not visible in the interface for the second user, and wherein the interface for the second user displays a scroll icon that is configured to make visible the at least one of the plurality of digital objects that is not visible; 
determine that the first user and the third user are physically located in various positions around a physical table in the first location;
determine an open space at the physical table in the first location; and 
display a digital avatar of the second user displayed in the open space at the physical table at the first location.

(Currently Amended)	The system of claim 9, wherein the selection corresponds to the first location, and wherein the configuring comprises adjusting the at least one digital canvas in the AR meeting space for the second user, wherein the at least one digital canvas in the AR meeting space for the first user remains the same size.   

(Currently Amended)	The system of claim 9, at least one digital canvas in the AR meeting space for both the first user and the second user.  

(Cancelled).

(Currently Amended)	The system of claim 9 [[12]], wherein the at least one processor that configures is configured to: 
	adjust a size [[and]] or position of one or more of the plurality of digital objects based on the size or shape of the digital canvas in the second location 

(Original)	The system of claim 9, wherein the AR meeting space for the first user includes a holographic representation of the second user aligned with the digital canvas based on an alignment with the second wall at the first location, and wherein the AR meeting space for the second user includes a holographic representation of the first user aligned with the digital canvas based on an alignment with the first wall at the second location.

(Original)	The system of claim 9, wherein the holographic representation of at least the first user tracks and displays eye and finger movements of the first user. 

(Currently Amended)	The system of claim 9, wherein the at least one processor is further configured to: 

	  configure the at least one digital canvas in the AR meeting space for both the first user and the second user based on the subsequent room selection, wherein at least one of the size or shape of the digital canvas is adjusted based on subsequent room selection.
 
(Currently Amended)	A non-transitory computer-readable medium [[device]] having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
	identifying a first user and a third user participating in an augment reality (AR) meeting space from a first location, wherein the AR meeting space comprises at least one digital canvas corresponding to a first wall in the first location, wherein the at least one digital canvas includes a display of a plurality of digital objects in the AR meeting space; 
	identifying a second user participating in the AR meeting space from a second location, wherein the second location includes a second wall that is a different shape or size from the first wall, and wherein the second location includes a small viewing space relative to the first location;
	receiving a selection of a room configuration for the AR meeting space based on the first location; 
	configuring an interface for the second user of the AR meeting space based on the selected room configuration, wherein a size or shape of the digital canvas in the second location is adjusted based on the selected room configuration and the interface is configured to fit within the small viewing space of the second location, wherein one or more avatars in the AR meeting space as displayed in the second location are smaller in size than the one or more avatars in the AR meeting space as displayed in the first location, wherein at least one of the plurality of digital objects is not visible in the interface for the second user, and wherein the interface for the second user displays a scroll icon that is configured to make visible the at least one of the plurality of digital objects that is not visible; 
determining that the first user and the third user are physically located in various positions around a physical table in the first location;
determining an open space at the physical table in the first location; and 
displaying a digital avatar of the second user displayed in the open space at the physical table at the first location.

(Currently Amended)	The non-transitory computer-readable medium [[device]] of claim 17, wherein the selection corresponds to the first location, and wherein the configuring comprises adjusting the at least one digital canvas in the AR meeting space for the second user, wherein the at least one digital canvas in the AR meeting space for the first user remains the same size.   

(Cancelled).

(Cancelled).

(Cancelled). 

(Cancelled).

(Cancelled).

(Previously Presented)	The method of claim 1, wherein the configuring an interface comprises:  
configuring the interface of the AR meeting space for the second user in the second location, wherein at least one avatar in the AR meeting space are not visible in the interface for the second user, and wherein the interface for the second user is configured with a scroll icon to make visible the at least one avatar that is not visible.

Allowable Subject Matter
Claims 1-3, 5-11, 13-18, 24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations recited in the independent claims as a whole, especially the limitations of “identifying a second user participating in the AR meeting space from a second location, wherein the second location includes a second wall that is a different shape or size from the first wall, and wherein the second location includes a small viewing space relative to the first location; receiving a selection of a room configuration for the AR meeting space based on the first location; configuring an interface for the second user of the AR meeting space based on .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611